         Case 1:21-cr-00237-RDM Document 12 Filed 03/31/21 Page 1 of 1




Michelle Sweet, OSB #060015
Assistant Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
(503) 326-2123 Telephone
(503) 326-5524 Facsimile
Michelle_Sweet@fd.org

Attorney for Defendant




                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF COLUMBIA




  UNITED STATES OF AMERICA,                                  Case No.: 1:21-cr-00237-RDM-1

                                  Plaintiff,        NOTICE OF APPEARANCE OF
                                                    COUNSEL
                     v.

  JONATHANPETER ALLEN KLEIN,

                                Defendant.

       Assistant Federal Public Defender Michelle Sweet, from the District of Oregon, hereby

enters her appearance as attorney of record for defendant Jonathanpeter Klein in the above-

referenced matter.

       Respectfully submitted this 31st day of March 2021.

                                           /s/ Michelle Sweet
                                           Michelle Sweet
                                           Attorney for Defendant



Page 1 NOTICE OF APPEARANCE OF COUNSEL
